                                               Case 20-03016 Document 80-6 Filed in TXSB on 10/21/20 Page 1 of 5
                                                                                                            Exhibit B‐1
Neighbors Emergency Centers
Selected Distributions Paid by NEC Entities


Pranav Shukla, MD
                                                              General Ledger                                                                                                      Bank Activity
   Journal                                                                                                                           Facility
    Entry       G/L Date     Account Number          Description                      Reference               Distribution Facility  Name      Paid Date         Source Account                    Payor
    17538       1/1/2017     4004-36010-0000        Pranav Shukla          To accrue Q4 distributions.         20,554.99 4004 Pasadena 1/18/2017                  2534627915      NEC Pasadena Emergency Center LP
    17575       1/1/2017     4003-36010-0000        Pranav Shukla          2016 Q4 distribution accr          102,107.37 4003       Baytown 1/18/2017             6719943754      NEC Baytown Emergency Center LP
    17638       1/1/2017     4010-36010-0000        Pranav Shukla          2016 Q4 Distribution accr           30,148.62 4010       Crosby     1/18/2017          6725860143      NEC Crosby Emergency Center LP
    44179       3/31/2017    4004-36010-0000        Pranav Shukla          To record Class B distribution      27,372.05 4004 Pasadena 4/18/2017                  2534627915      NEC Pasadena Emergency Center LP
    44181       3/31/2017    4009-36010-0000        Pranav Shukla          To record class B distribution          832.76 4009 Yorktown 4/18/2017                 6716759677      NEC Yorktown Emergency Center LP
    44223       3/31/2017    4003-36010-0000        Pranav Shukla          Q1 Tax dist accrual                141,861.34 4003       Baytown 4/18/2017             6719943754      NEC Baytown Emergency Center LP
    44235       3/31/2017    4010-36010-0000        Pranav Shukla          Q1 Tax dist                         23,338.12 4010       Crosby     4/18/2017          6725860143      NEC Crosby Emergency Center LP
    81762       6/30/2017    4004-36010-0000        Pranav Shukla          Class B distributions                9,545.00 4004 Pasadena 7/17/2017                  2534627915      NEC Pasadena Emergency Center LP
    81769       6/30/2017    4003-36010-0000        Pranav Shukla          Class B distributions               66,323.00 4003       Baytown 7/20/2017             6719943754      NEC Baytown Emergency Center LP
    81772       6/30/2017    4010-36010-0000        Pranav Shukla          Class B distributions               13,351.56 4010       Crosby     7/17/2017          6725860143      NEC Crosby Emergency Center LP
    81783       6/30/2017    4009-36010-0000        Pranav Shukla          Class B distributions                1,039.44 4009 Yorktown 7/17/2017                  6716759677      NEC Yorktown Emergency Center LP
   114916       9/30/2017    4004-36010-0000        Pranav Shukla          Q3 Distribution Accruals             7,163.98 4004 Pasadena 10/17/2017                 2534627915      NEC Pasadena Emergency Center LP
   114918       9/30/2017    4010-36010-0000        Pranav Shukla          Q3 Distributions accruals            6,742.31 4010       Crosby    10/17/2017          6725860143      NEC Crosby Emergency Center LP
   145795      12/31/2017    4004-36010-0000        Pranav Shukla          Q4 Distribution accrual              2,290.00 4004 Pasadena 1/16/2018                  2534627915      NEC Pasadena Emergency Center LP
   145796      12/31/2017    4010-36010-0000        Pranav Shukla          Q4 Distribution Accrual              9,007.00 4010       Crosby    1/16/2018           6725860143      NEC Crosby Emergency Center LP
   176047       3/31/2018    4010-36010-0000        Pranav Shukla          Q1 Distribution Accrual             12,497.00 4010       Crosby    4/12/2018           6725860143      NEC Crosby Emergency Center LP
   176050       3/31/2018    4003-36010-0000        Pranav Shukla          Q1 Distribution Accrual             39,406.00 4003       Baytown 4/12/2018             6719943754      NEC Baytown Emergency Center LP
   176052       3/31/2018    4004-36010-0000        Pranav Shukla          Q1 Distribution Accrual              6,741.00 4004 Pasadena 4/12/2018                  2534627915      NEC Pasadena Emergency Center LP




David Herrera, MD
                                                              General Ledger                                                                                                      Bank Activity
   Journal                                                                                                                              Facility
    Entry       G/L Date  Account Number              Description                     Reference               Distribution Facility     Name        Paid Date    Source Account                    Payor
    17572      12/31/2016 4016-36055-0000            David Herrera         To accrue Q4 distributions.          1,078.89 4016         Port Arthur   1/18/2017     6729723965    NEC Port Arthur Emergency Center LP
    44183       3/31/2017 4016-36055-0000            David Herrera         To record class B distribution       6,076.47 4016         Port Arthur   4/18/2017     6729723965    NEC Port Arthur Emergency Center LP
    81764       6/30/2017 4016-36055-0000            David Herrera         Class B distributions               13,086.00 4016         Port Arthur   7/18/2017     6729723965    NEC Port Arthur Emergency Center LP




AB Physician Services, LLC
                                                              General Ledger                                                                                                      Bank Activity
   Journal                                                                                                                          Facility
    Entry       G/L Date     Account Number          Description                      Reference               Distribution Facility Name             Paid Date   Source Account                     Payor
    17653      12/31/2016    4019-36081-0000   AB Physician Services LLC   2016 Q4 Distribution accr           44,349.02 4019 Harlingen              1/18/2017    6730300288      NEC Harlingen Emergency Center LP
    44214       3/31/2017    4019-36081-0000   AB Physician Services LLC   Q1 Accrls                           50,290.92 4019 Harlingen              4/18/2017    6730300288      NEC Harlingen Emergency Center LP
    81773       6/30/2017    4019-36081-0000   AB Physician Services LLC   Class B distributions               65,257.80 4019 Harlingen              7/17/2017    6730300288      NEC Harlingen Emergency Center LP
   114920       9/30/2017    4019-36081-0000   AB Physician Services LLC   Q3 Distributions accruals           74,773.04 4019 Harlingen             10/17/2017    6730300288      NEC Harlingen Emergency Center LP
   176044       3/31/2018    4019-36081-0000   AB Physician Services LLC   Q1 Distribution Accrual             14,999.00 4019 Harlingen              4/12/2017    6730300288      NEC Harlingen Emergency Center LP




GlassRatner Advisory & Capital Services LLC
                                               Case 20-03016 Document 80-6 Filed in TXSB on 10/21/20 Page 2 of 5
                                                                                                            Exhibit B‐1




Abarado & Do Family, LP
                                                             General Ledger                                                                                                    Bank Activity
   Journal                                                                                                                            Facility
    Entry       G/L Date     Account Number          Description                      Reference                 Distribution Facility  Name     Paid Date     Source Account                    Payor
    17538      12/31/2016    4004-36013-0000   Abarado & Do Family, LP     To accrue Q4 distributions.            6,851.66 4004 Pasadena 1/18/2017             2534627915      NEC Pasadena Emergency Center LP
    17638      12/31/2016    4010-36013-0000   Abarado & Do Family, LP     2016 Q4 Distribution accr             45,222.94 4010       Crosby    1/18/2017      6725860143      NEC Crosby Emergency Center LP
    44235       3/31/2017    4010-36013-0000   Abarado & Do Family, LP     Q1 Tax dist                           35,007.18 4010       Crosby    4/18/2017      6725860143      NEC Crosby Emergency Center LP
    44179       3/31/2017    4004-36013-0000   Abarado & Do Family, LP     To record Class B distribution         9,124.02 4004 Pasadena 4/18/2017             2534627915      NEC Pasadena Emergency Center LP
    44181       3/31/2017    4009-36013-0000   Abarado & Do Family, LP     To record class B distribution            832.76 4009 Yorktown 4/18/2017            6716759677      NEC Yorktown Emergency Center LP
    81762       6/30/2017    4004-36013-0000   Abarado & Do Family, LP     Class B distributions                  3,182.00 4004 Pasadena 7/17/2017             2534627915      NEC Pasadena Emergency Center LP
    81783       6/30/2017    4009-36013-0000   Abarado & Do Family, LP     Class B distributions                  1,039.44 4009 Yorktown 7/17/2017             6716759677      NEC Yorktown Emergency Center LP
    81772       6/30/2017    4010-36013-0000   Abarado & Do Family, LP     Class B distributions                 24,032.81 4010       Crosby   10/17/2017      6725860143      NEC Crosby Emergency Center LP
   114916       9/30/2017    4004-36013-0000   Abarado & Do Family, LP     Q3 Distribution Accruals               8,478.43 4004 Pasadena 10/17/2017            2534627915      NEC Pasadena Emergency Center LP
   114918       9/30/2017    4010-36013-0000   Abarado & Do Family, LP     Q3 Distributions accruals             61,042.38 4010       Crosby   10/17/2017      6725860143      NEC Crosby Emergency Center LP
   176047       3/31/2018    4010-36013-0000   Abarado & Do Family, LP     Q1 Distribution Accrual               31,867.00 4010       Crosby   4/12/2018       6725860143      NEC Crosby Emergency Center LP
   176052       3/31/2018    4004-36013-0000   Abarado & Do Family, LP     Q1 Distribution Accrual                2,247.00 4004 Pasadena 4/16/2018             2534627915      NEC Pasadena Emergency Center LP


Atiba Bell Medical Associates, PLLC
                                                             General Ledger                                                                                                    Bank Activity
   Journal                                                                                                                            Facility
    Entry       G/L Date  Account Number            Description                      Reference                  Distribution Facility Name       Paid Date    Source Account                 Payor
    17538      12/31/2016 4004-36011-0000 Atiba Bell Medical Associates,   To accrue Q4 distributions.           13,703.33 4004 Pasadena         1/18/2017     2534627915    NEC Pasadena Emergency Center LP
                                                      PLLC
   17638       12/31/2016 4010-36011-0000 Atiba Bell Medical Associates,   2016 Q4 Distribution accr             30,148.62    4010   Crosby      1/18/2017     6725860143      NEC Crosby Emergency Center LP
                                                      PLLC
   44235        3/31/2017 4010-36011-0000 Atiba Bell Medical Associates,   Q1 Tax dist                           23,338.12    4010   Crosby      4/18/2017     6725860143      NEC Crosby Emergency Center LP
                                                      PLLC
   44179        3/31/2017 4004-36011-0000 Atiba Bell Medical Associates,   To record Class B distribution        18,248.04    4004   Pasadena    4/18/2017     2534627915      NEC Pasadena Emergency Center LP
                                                      PLLC
   44181        3/31/2017 4009-36011-0000 Atiba Bell Medical Associates,   To record class B distribution            832.76   4009   Yorktown    4/18/2017     6716759677      NEC Yorktown Emergency Center LP
                                                      PLLC
   81762        6/30/2017 4004-36011-0000 Atiba Bell Medical Associates,   Class B distributions                   6,363.00   4004   Pasadena    7/17/2017     2534627915      NEC Pasadena Emergency Center LP
                                                      PLLC
   81783        6/30/2017 4009-36011-0000 Atiba Bell Medical Associates,   Class B distributions                   1,039.44   4009   Yorktown    7/17/2017     6716759677      NEC Yorktown Emergency Center LP
                                                      PLLC
   81772        6/30/2017 4010-36011-0000 Atiba Bell Medical Associates,   Class B distributions                 13,351.56    4010   Crosby      7/17/2017     6725860143      NEC Crosby Emergency Center LP
                                                      PLLC
   114916       9/30/2017 4004-36011-0000 Atiba Bell Medical Associates,   Q3 Distribution Accruals                1,292.28   4004   Pasadena 10/17/2017       2534627915      NEC Pasadena Emergency Center LP
                                                      PLLC
   114918       9/30/2017 4010-36011-0000 Atiba Bell Medical Associates,   Q3 Distributions accruals               1,824.33   4010   Crosby      10/17/2017    6725860143      NEC Crosby Emergency Center LP
                                                      PLLC
   145795      12/31/2017 4004-36011-0000 Atiba Bell Medical Associates,   Q4 Distribution accrual                 5,011.00   4004   Pasadena    1/16/2018     2534627915      NEC Pasadena Emergency Center LP
                                                      PLLC
   145796      12/31/2017 4010-36011-0000 Atiba Bell Medical Associates,   Q4 Distribution Accrual               13,925.00    4010   Crosby      1/16/2018     6725860143      NEC Crosby Emergency Center LP
                                                      PLLC
   176047       3/31/2018 4010-36011-0000 Atiba Bell Medical Associates,   Q1 Distribution Accrual               12,497.00    4010   Crosby      4/12/2018     6725860143      NEC Crosby Emergency Center LP
                                                      PLLC
   176052       3/31/2018 4004-36011-0000 Atiba Bell Medical Associates,   Q1 Distribution Accrual                 4,494.00   4004   Pasadena    4/12/2018     2534627915      NEC Pasadena Emergency Center LP
                                                      PLLC




GlassRatner Advisory & Capital Services LLC
                                               Case 20-03016 Document 80-6 Filed in TXSB on 10/21/20 Page 3 of 5
                                                                                                       Exhibit B‐1




EDR Investments, LLC
                                                           General Ledger                                                                                                Bank Activity
   Journal                                                                                                                       Facility
    Entry       G/L Date     Account Number        Description                   Reference                 Distribution Facility  Name      Paid Date   Source Account                    Payor
    17638      12/31/2016    4010-36040-0000   EDR Investments LLC    2016 Q4 Distribution accr             45,222.94 4010       Crosby     1/18/2017    6725860143      NEC Crosby Emergency Center LP
    44235       3/31/2017    4010-36040-0000   EDR Investments LLC    Q1 Tax dist                           35,007.18 4010       Crosby     4/18/2017    6725860143      NEC Crosby Emergency Center LP
    44181       3/31/2017    4009-36040-0000   EDR Investments LLC    To record class B distribution         1,665.51 4009 Yorktown         4/18/2017    6716759677      NEC Yorktown Emergency Center LP
    81783       6/30/2017    4009-36040-0000   EDR Investments LLC    Class B distributions                  2,078.88 4009 Yorktown         7/17/2017    6716759677      NEC Yorktown Emergency Center LP
    81772       6/30/2017    4010-36040-0000   EDR Investments LLC    Class B distributions                 20,027.34 4010       Crosby     7/17/2017    6725860143      NEC Crosby Emergency Center LP
   145796      12/31/2017    4010-36040-0000   EDR Investments LLC    Q4 Distribution Accrual               23,625.00 4010       Crosby     1/16/2018    6725860143      NEC Crosby Emergency Center LP
   176047       3/31/2018    4010-36040-0000   EDR Investments LLC    Q1 Distribution Accrual               18,745.00 4010       Crosby     4/12/2018    6725860143      NEC Crosby Emergency Center LP



EMTEX Investments, LLC
                                                           General Ledger                                                                                                Bank Activity
   Journal                                                                                                                   Facility
    Entry       G/L Date     Account Number        Description                   Reference                  ABS Amt Facility  Name     Paid Date        Source Account                    Payor
    17538      12/31/2016    4004-36017-0000    Emtex Investments     To accrue Q4 distributions.           20,554.99 4004 Pasadena 1/18/2017            2534627915      NEC Pasadena Emergency Center LP
    17638      12/31/2016    4010-36017-0000    Emtex Investments     2016 Q4 Distribution accr             30,148.62 4010   Crosby    1/18/2017         6725860143      NEC Crosby Emergency Center LP
    44235       3/31/2017    4010-36017-0000    Emtex Investments     Q1 Tax dist                           23,338.12 4010   Crosby    4/18/2017         6725860143      NEC Crosby Emergency Center LP
    44179       3/31/2017    4004-36017-0000    Emtex Investments     To record Class B distribution        27,372.05 4004 Pasadena 4/18/2017            2534627915      NEC Pasadena Emergency Center LP
    44181       3/31/2017    4009-36017-0000    Emtex Investments     To record class B distribution           832.76 4009 Yorktown 4/18/2017            6716759677      NEC Yorktown Emergency Center LP
    81762       6/30/2017    4004-36017-0000    Emtex Investments     Class B distributions                  9,544.00 4004 Pasadena 7/17/2017            2534627915      NEC Pasadena Emergency Center LP
    81783       6/30/2017    4009-36017-0000    Emtex Investments     Class B distributions                  1,039.44 4009 Yorktown 7/17/2017            6716759677      NEC Yorktown Emergency Center LP
    81772       6/30/2017    4010-36017-0000    Emtex Investments     Class B distributions                 13,351.56 4010   Crosby   7/17/2017          6725860143      NEC Crosby Emergency Center LP
   114916       9/30/2017    4004-36017-0000    Emtex Investments     Q3 Distribution Accruals               3,025.75 4004 Pasadena 10/20/2017           2534627915      NEC Pasadena Emergency Center LP
   114918       9/30/2017    4010-36017-0000    Emtex Investments     Q3 Distributions accruals              2,847.65 4010   Crosby   10/17/2017         6725860143      NEC Crosby Emergency Center LP
   145795      12/31/2017    4004-36017-0000    Emtex Investments     Q4 Distribution accrual                6,429.00 4004 Pasadena 1/16/2018            2534627915      NEC Pasadena Emergency Center LP
   145796      12/31/2017    4010-36017-0000    Emtex Investments     Q4 Distribution Accrual               12,902.00 4010   Crosby   1/16/2018          6725860143      NEC Crosby Emergency Center LP
   176047       3/31/2018    4010-36017-0000    Emtex Investments     Q1 Distribution Accrual               12,497.00 4010   Crosby   4/12/2018          6725860143      NEC Crosby Emergency Center LP
   176052       3/31/2018    4004-36017-0000    Emtex Investments     Q1 Distribution Accrual                6,741.00 4004 Pasadena 4/16/2018            2534627915      NEC Pasadena Emergency Center LP




Ekta Popat
                                                           General Ledger                                                                                                Bank Activity
   Journal                                                                                                                       Facility
    Entry       G/L Date     Account Number        Description                   Reference                 Distribution Facility  Name     Paid Date    Source Account                    Payor
    17538      12/31/2016    4004-36016-0000       Ekta Popat         To accrue Q4 distributions.            6,851.66 4004 Pasadena 1/18/2017            2534627915      NEC Pasadena Emergency Center LP
    17638      12/31/2016    4010-36016-0000       Ekta Popat         2016 Q4 Distribution accr             30,148.62 4010       Crosby    1/18/2017     6725860143      NEC Crosby Emergency Center LP
    44235       3/31/2017    4010-36016-0000       Ekta Popat         Q1 Tax dist                           23,338.12 4010       Crosby    4/18/2017     6725860143      NEC Crosby Emergency Center LP
    44179       3/31/2017    4004-36016-0000       Ekta Popat         To record Class B distribution         9,124.02 4004 Pasadena 4/18/2017            2534627915      NEC Pasadena Emergency Center LP
    44181       3/31/2017    4009-36016-0000       Ekta Popat         To record class B distribution            832.76 4009 Yorktown 4/18/2017           6716759677      NEC Yorktown Emergency Center LP
    81762       6/30/2017    4004-36016-0000       Ekta Popat         Class B distributions                  3,182.00 4004 Pasadena 7/17/2017            2534627915      NEC Pasadena Emergency Center LP
    81783       6/30/2017    4009-36016-0000       Ekta Popat         Class B distributions                  1,039.44 4009 Yorktown 7/17/2017            6716759677      NEC Yorktown Emergency Center LP
    81772       6/30/2017    4010-36016-0000       Ekta Popat         Class B distributions                 13,351.56 4010       Crosby   7/17/2017      6725860143      NEC Crosby Emergency Center LP
   114916       9/30/2017    4004-36016-0000       Ekta Popat         Q3 Distribution Accruals               5,980.02 4004 Pasadena 10/17/2017           2534627915      NEC Pasadena Emergency Center LP
   114918       9/30/2017    4010-36016-0000       Ekta Popat         Q3 Distributions accruals              8,193.19 4010       Crosby   10/17/2017     6725860143      NEC Crosby Emergency Center LP
   145796      12/31/2017    4010-36016-0000       Ekta Popat         Q4 Distribution Accrual               16,280.00 4010       Crosby   1/16/2018      6725860143      NEC Crosby Emergency Center LP
   176047       3/31/2018    4010-36016-0000       Ekta Popat         Q1 Distribution Accrual               16,621.00 4010       Crosby   4/12/2018      6725860143      NEC Crosby Emergency Center LP
   176052       3/31/2018    4004-36016-0000       Ekta Popat         Q1 Distribution Accrual                2,247.00 4004 Pasadena 4/12/2018            2534627915      NEC Pasadena Emergency Center LP




GlassRatner Advisory & Capital Services LLC
                                               Case 20-03016 Document 80-6 Filed in TXSB on 10/21/20 Page 4 of 5
                                                                                                         Exhibit B‐1




Fillory Holdings, LLC
                                                             General Ledger                                                                                                      Bank Activity
   Journal                                                                                                                         Facility
    Entry       G/L Date     Account Number           Description                  Reference                 Distribution Facility  Name            Paid Date   Source Account                     Payor
    17653      12/31/2016    4019-36076-0000    Fillory Holdings, LLC   2016 Q4 Distribution accr             19,957.06 4019 Harlingen              1/18/2017    6730300288      NEC Harlingen Emergency Center LP
    44214       3/31/2017    4019-36076-0000    Fillory Holdings, LLC   Q1 Accrls                             22,630.91 4019 Harlingen              4/18/2017    6730300288      NEC Harlingen Emergency Center LP
    44220       3/31/2017    4023-36076-0000    Fillory Holdings, LLC   Q1 Accrual                             4,782.59 4023       McAllen          4/18/2017    6733492447      NEC McAllen Emergency Center LP
    81773       6/30/2017    4019-36076-0000    Fillory Holdings, LLC   Class B distributions                 29,366.01 4019 Harlingen              7/17/2018    6730300288      NEC Harlingen Emergency Center LP
    81780       6/30/2017    4023-36076-0000    Fillory Holdings, LLC   Class B distributions                 17,300.10 4023       McAllen          7/17/2018    6733492447      NEC McAllen Emergency Center LP
   114920       9/30/2017    4019-36076-0000    Fillory Holdings, LLC   Q3 Distributions accruals             29,379.19 4019 Harlingen             10/17/2018    6730300288      NEC Harlingen Emergency Center LP
   176044       3/31/2018    4019-36076-0000    Fillory Holdings, LLC   Q1 Distribution Accrual                6,750.00 4019 Harlingen              4/12/2018    6730300288      NEC Harlingen Emergency Center LP


Isaac Freeborn
                                                             General Ledger                                                                                                      Bank Activity
   Journal                                                                                                                         Facility
    Entry       G/L Date     Account Number          Description                   Reference                 Distribution Facility  Name           Paid Date    Source Account                    Payor
    17638      12/31/2016    4010-36029-0000   Isaac D. Freeborn PLLC   2016 Q4 Distribution accr             15,074.31 4010       Crosby          1/18/2017     6725860143      NEC Crosby Emergency Center LP
    44235       3/31/2017    4010-36029-0000   Isaac D. Freeborn PLLC   Q1 Tax dist                           11,669.06 4010       Crosby          4/18/2017     6725860143      NEC Crosby Emergency Center LP
    44181       3/31/2017    4009-36029-0000   Isaac D. Freeborn PLLC   To record class B distribution            416.38 4009 Yorktown             4/18/2017     6716759677      NEC Yorktown Emergency Center LP
    81783       6/30/2017    4009-36029-0000   Isaac D. Freeborn PLLC   Class B distributions                     519.72 4009 Yorktown             7/17/2017     6716759677      NEC Yorktown Emergency Center LP
    81772       6/30/2017    4010-36029-0000   Isaac D. Freeborn PLLC   Class B distributions                  6,675.78 4010       Crosby          7/17/2017     6725860143      NEC Crosby Emergency Center LP
   145796      12/31/2017    4010-36029-0000   Isaac D. Freeborn PLLC   Q4 Distribution Accrual                7,875.00 4010       Crosby          1/16/2018     6725860143      NEC Crosby Emergency Center LP
   176047       3/31/2018    4010-36029-0000   Isaac D. Freeborn PLLC   Q1 Distribution Accrual                6,248.00 4010       Crosby          4/12/2018     6725860143      NEC Crosby Emergency Center LP

Kenneth M. Direkly
                                                             General Ledger                                                                                                      Bank Activity
   Journal                                                                                                                         Facility
    Entry       G/L Date     Account Number         Description                    Reference                 Distribution Facility  Name     Paid Date          Source Account                     Payor
    17638      12/31/2016    4010-36028-0000      Kenneth Direkly       2016 Q4 Distribution accr             45,222.94 4010       Crosby    1/18/2017           6725860143      NEC Crosby Emergency Center LP
    17654      12/31/2016    4021-36028-0000      Kenneth Direkly       2016 Q4 Distribution                   7,729.20 4021       Porter    1/18/2017           6733493141      NEC Porter Emergency Center LP
    44233       3/31/2017    4021-36028-0000      Kenneth Direkly       Q1 Accrs                               4,791.67 4021       Porter    4/18/2017           6733493141      NEC Porter Emergency Center LP
    44235       3/31/2017    4010-36028-0000      Kenneth Direkly       Q1 Tax dist                           35,007.18 4010       Crosby    4/18/2017           6725860143      NEC Crosby Emergency Center LP
    44181       3/31/2017    4009-36028-0000      Kenneth Direkly       To record class B distribution         1,249.13 4009 Yorktown 4/18/2017                  6716759677      NEC Yorktown Emergency Center LP
    81783       6/30/2017    4009-36028-0000      Kenneth Direkly       Class B distributions                  1,559.16 4009 Yorktown 7/17/2017                  6716759677      NEC Yorktown Emergency Center LP
    81772       6/30/2017    4010-36028-0000      Kenneth Direkly       Class B distributions                 20,027.34 4010       Crosby    7/17/2017           6725860143      NEC Crosby Emergency Center LP
    81627       6/30/2017    4021-36028-0000      Kenneth Direkly       Class B distributions                  8,897.00 4021       Porter    7/17/2017           6733493141      NEC Porter Emergency Center LP
   114918       9/30/2017    4010-36028-0000      Kenneth Direkly       Q3 Distributions accruals             40,244.18 4010       Crosby   10/17/2017           6725860143      NEC Crosby Emergency Center LP
   145796      12/31/2017    4010-36028-0000      Kenneth Direkly       Q4 Distribution Accrual               16,689.00 4010       Crosby   1/16/2018            6725860143      NEC Crosby Emergency Center LP
   176042       3/31/2018    4021-36028-0000      Kenneth Direkly       Q1 Distribution Accrual                   929.00 4021      Porter   4/12/2018            6733493141      NEC Porter Emergency Center LP
   176047       3/31/2018    4010-36028-0000      Kenneth Direkly       Q1 Distribution Accrual               34,491.00 4010       Crosby   4/12/2018            6725860143      NEC Crosby Emergency Center LP

Manuel Acosta PLLC
                                                             General Ledger                                                                                                      Bank Activity
   Journal                                                                                                                             Facility
    Entry       G/L Date     Account Number        Description                     Reference                 Distribution Facility     Name        Paid Date    Source Account                      Payor
    17572      12/31/2016    4016-36072-0000    Manuel Acosta PLLC      To accrue Q4 distributions.            1,078.89 4016         Port Arthur   1/18/2017     6729723965      NEC Port Arthur Emergency Center LP
    17653      12/31/2016    4019-36072-0000    Manuel Acosta PLLC      2016 Q4 Distribution accr             13,304.71 4019         Harlingen     1/18/2017     6730300288      NEC Harlingen Emergency Center LP
    44214       3/31/2017    4019-36072-0000    Manuel Acosta PLLC      Q1 Accrls                             15,087.27 4019         Harlingen     4/18/2017     6730300288      NEC Harlingen Emergency Center LP
    44183       3/31/2017    4016-36072-0000    Manuel Acosta PLLC      To record class B distribution         6,076.47 4016         Port Arthur   4/18/2017     6729723965      NEC Port Arthur Emergency Center LP
    81773       6/30/2017    4019-36072-0000    Manuel Acosta PLLC      Class B distributions                 19,577.34 4019         Harlingen     7/17/2017     6730300288      NEC Harlingen Emergency Center LP




GlassRatner Advisory & Capital Services LLC
                                                 Case 20-03016 Document 80-6 Filed in TXSB on 10/21/20 Page 5 of 5
                                                                                                            Exhibit B‐1



   145799      12/31/2017 4016-36072-0000          Manuel Acosta PLLC      Q4 Distribution Accrual                 2,337.00   4016 Port Arthur        1/16/2018    6729723965      NEC Port Arthur Emergency Center LP




Thanh Cheng, MD
                                                                General Ledger                                                                                                     Bank Activity
   Journal                                                                                                                            Facility
    Entry       G/L Date     Account Number             Description                   Reference                 Distribution Facility Name     Paid Date          Source Account                   Payor
    17538      12/31/2016    4004-36012-0000           Thanh Cheng         To accrue Q4 distributions.           13,703.33 4004 Pasadena 1/18/2017                 2534627915      NEC Pasadena Emergency Center LP
    44179       3/31/2017    4004-36012-0000           Thanh Cheng         To record Class B distribution        18,248.04 4004 Pasadena 4/18/2017                 2534627915      NEC Pasadena Emergency Center LP
    81762       6/30/2017    4004-36012-0000           Thanh Cheng         Class B distributions                  9,545.00 4004 Pasadena 7/17/2017                 2534627915      NEC Pasadena Emergency Center LP
   114916       9/30/2017    4004-36012-0000           Thanh Cheng         Q3 Distribution Accruals              19,863.60 4004 Pasadena 10/17/2017                2534627915      NEC Pasadena Emergency Center LP
   176052       3/31/2018    4004-36012-0000           Thanh Cheng         Q1 Distribution Accrual                6,741.00 4004 Pasadena 4/12/2018                 2534627915      NEC Pasadena Emergency Center LP

Towards Infinity
                                                                General Ledger                                                                                                     Bank Activity
   Journal                                                                                                                            Facility
    Entry       G/L Date     Account Number             Description                   Reference                 Distribution Facility  Name           Paid Date   Source Account                     Payor
    17638      12/31/2016    4010-36038-0000   Towards Infinity LLC        2016 Q4 Distribution accr             30,148.62 4010       Crosby          1/18/2017    6725860143      NEC Crosby Emergency Center LP
    17654      12/31/2016    4021-36038-0000   Towards Infinity LLC        2016 Q4 Distribution                   7,729.20 4021       Porter          1/18/2017    6733493141      NEC Porter Emergency Center LP
    44233       3/31/2017    4021-36038-0000   Towards Infinity LLC        Q1 Accrs                               4,791.67 4021       Porter          4/18/2017    6733493141      NEC Porter Emergency Center LP
    44235       3/31/2017    4010-36038-0000   Towards Infinity LLC        Q1 Tax dist                           23,338.12 4010       Crosby          4/18/2017    6725860143      NEC Crosby Emergency Center LP
    44181       3/31/2017    4009-36038-0000   Towards Infinity LLC        To record class B distribution         1,249.13 4009 Yorktown              4/18/2017    6716759677      NEC Yorktown Emergency Center LP
    81783       6/30/2017    4009-36038-0000   Towards Infinity LLC        Class B distributions                  1,559.16 4009 Yorktown              7/17/2017    6716759677      NEC Yorktown Emergency Center LP
    81772       6/30/2017    4010-36038-0000   Towards Infinity LLC        Class B distributions                 16,021.87 4010       Crosby          7/17/2017    6725860143      NEC Crosby Emergency Center LP
    81627       6/30/2017    4021-36106-0000   Towards Infinity            Class B distributions                  7,227.00 4021       Porter          7/17/2017    6733493141      NEC Porter Emergency Center LP
   145796      12/31/2017    4010-36038-0000   Towards Infinity LLC        Q4 Distribution Accrual               28,239.00 4010       Crosby          1/16/2018    6725860143      NEC Crosby Emergency Center LP
   145800      12/31/2017    4021-36038-0000   Towards Infinity LLC        Q4 Distribution Accrual                2,980.00 4021       Porter          1/16/2018    6733493141      NEC Porter Emergency Center LP
   176042       3/31/2018    4021-36038-0000   Towards Infinity LLC        Q1 Distribution Accrual                   755.00 4021      Porter          4/12/2018    6733493141      NEC Porter Emergency Center LP
   176047       3/31/2018    4010-36038-0000   Towards Infinity LLC        Q1 Distribution Accrual               19,120.00 4010       Crosby          4/12/2018    6725860143      NEC Crosby Emergency Center LP




Elaine Ucbamichael MD
                                                                General Ledger                                                                                                     Bank Activity
   Journal                                                                                                                                Facility
    Entry       G/L Date     Account Number             Description                   Reference                 Distribution Facility     Name        Paid Date   Source Account                      Payor
    17572      12/31/2016   4016-36051-0000    Elaine Ucbamichael          To accrue Q4 distributions.               359.63 4016        Port Arthur   1/18/2017    6729723965      NEC Port Arthur Emergency Center LP
    44183       3/31/2017   4016-36051-0000    Elaine Ucbamichael          To record class B distribution         2,025.49 4016         Port Arthur   4/18/2017    6729723965      NEC Port Arthur Emergency Center LP
    81764       6/30/2017   4016-36051-0000    Elaine Ucbamichael          Class B distributions                 13,086.00 4016         Port Arthur   7/17/2017    6729723965      NEC Port Arthur Emergency Center LP
   145799      12/31/2017   4016-36051-0000    Elaine Ucbamichael          Q4 Distribution Accrual                6,155.00 4016         Port Arthur   1/16/2018    6729723965      NEC Port Arthur Emergency Center LP




GlassRatner Advisory & Capital Services LLC
